DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims  1,3-5,7,8,10-12,14,15,17-19,21,22,24-31 are allowed.



REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 

For claim1, McNutt discloses a method (e.g., dynamically controls, col 7:60), comprising:
an indication that specifies a maximum retention time in cache for a first plurality of tracks (e.g., The maximum single-reference residency time (SRRT.sub.max) is the maximum average time that a single entry can be maintained in the cache and is determined by calculating the time an entry referenced and inserted at the MRU of the list would take to be pushed down to the bottom of the list and removed, col 8:8-13).

generating a plurality of insertions points in a least recently used (LRU) list, wherein different insertion points in the LRU list correspond to different amounts of time that a track of the first plurality of tracks is expected to be retained in the cache (e.g., dynamically controls the levels of cache memory used by individual groups of data sharing a cache by monitoring the Visit Extension Time of each group of data and controlling the corresponding insertion point for data in the group to minimize an individual data block's residency time in the cache, col 7:60-67, Figs 3A, 2A, 2B),  

wherein the LRU list is configured to demote both tracks of the first plurality of tracks and the second plurality of tracks from the cache (e.g., pushed down to the bottom, col 8:11-12; removes the bottom entry from the list, when an entry is inserted in the list, col 3:50-59; to move from its insertion point in the list, wherever that may be, to the bottom of the list and drop off, col 6:55-65).

maximum retention times in cache (e.g., ongoing measurement of the maximum single-reference residency time for the cache. The maximum single-reference residency time (SRRT.sub.max) is the maximum average time that a single entry can be maintained in the cache and is determined by calculating the time an entry referenced and inserted at the MRU of the list would take to be pushed down to the bottom of the list and removed, col 8:6-10).

	determining whether a track is of the first plurality of tracks with maximum retention time specified (e.g., The directory controller inserts the generated entry into the list at an insertion point for the given data set corresponding to a calculated optimal single-reference residency time for the given data set, and removes the bottom entry from the list, when an entry is inserted in the list, col 3:45-58; The generated entry is inserted into the list at a calculated insertion point for that block's data set col 5:25-35; inserted at the MRU of the list, col 8:5-15).

For claim 1, the prior art does not disclose the following limitations when viewed in combination with the other recited limitations:
in response to determining that the track is of the first plurality of tracks with maximum retention time specified, performing:
determining an insertion point that is closest to the maximum retention time specified for the track of the first plurality of tracks:
adding the track of the first plurality of tracks to the determined insertion point in the LRU list:

in response to determining that a list size of the LRU list is a multiple of an insertion interval size that is indicative of how many tracks fit in a specified interval of time, adding a new insertion point to a most recently used (MRU) end of the LRU list; and
in response to determining that the list size of the LRU list is not a multiple of the insertion interval size, performing an exiting from processing the track of the first plurality of tracks: and
in response to determining that the track is of the second plurality of tracks with no maximum retention time specified, adding the track of the second plurality of tracks to the MRU end of the LRU list.

Claims 3,4,5,7 and 29 are allowed based on dependency from claim 1.

Claim 8.    McNutt discloses a system (e.g., dynamically controls, col 7:60), comprising:
a memory (e.g., memory, col 4:35 Fig. 1).
a processor coupled to the memory, wherein the processor performs operations, the 20 operations performed by the processor comprising (e.g., storage controller 60, col 4:44-45 Fig. 1):
an indication that specifies a maximum retention time in cache for a first plurality of tracks (e.g., The maximum single-reference residency time (SRRT.sub.max) is the maximum average time that a single entry can be maintained in the cache and is determined by calculating the time an entry referenced and inserted at the MRU of the list would take to be pushed down to the bottom of the list and removed, col 8:8-13).

generating a plurality of insertions points in a least recently used (LRU) list, wherein different insertion points in the LRU list correspond to different amounts of time that a track of the first plurality of tracks is expected to be retained in the cache (e.g., dynamically controls the levels 

wherein the LRU list is configured to demote both tracks of the first plurality of tracks and the second plurality of tracks from the cache (e.g., pushed down to the bottom, col 8:11-12; removes the bottom entry from the list, when an entry is inserted in the list, col 3:50-59; to move from its insertion point in the list, wherever that may be, to the bottom of the list and drop off, col 6:55-65).

	a maximum retention time in cache  (e.g., Ongoing measurement of the maximum single-reference residency time for the cache. The maximum single-reference residency time (SRRT.sub.max) is the maximum average time that a single entry can be maintained in the cache and is determined by calculating the time an entry referenced and inserted at the MRU of the list would take to be pushed down to the bottom of the list and removed, col 8:6-10).

	determining whether a track is of the first plurality of tracks with maximum retention time specified: (e.g., The directory controller inserts the generated entry into the list at an insertion point for the given data set corresponding to a calculated optimal single-reference residency time for the given data set, and removes the bottom entry from the list, when an entry is inserted in the list, col 3:45-58; The generated entry is inserted into the list at a calculated insertion point for that block's data set col 5:25-35; inserted at the MRU of the list, col 8:5-15).

For claim 8, the prior art does not disclose the following limitations when viewed in combination with the other recited limitations:
in response to determining that the track is of the first plurality of tracks with maximum retention time specified, performing:
determining an insertion point that is closest to the maximum retention time specified for the track of the first plurality of tracks:

starting with the determined insertion point finding all insertion points that are above the determined insertion point and moving all insertion points one track lower;
in response to determining that a list size of the LRU list is a multiple of an insertion interval size that is indicative of how many tracks fit in a specified interval of time, adding a new insertion point to a most recently used (MRU) end of the LRU list; and
in response to determining that the list size of the LRU list is not a multiple of the insertion interval size, performing an exiting from processing the track of the first
plurality of tracks; and 
in response to determining that the track is of the second plurality of tracks with no maximum retention time specified, adding the track of the second plurality of tracks to the MRU end of the LRU list.

Claims 10, 11, 12, 14, 30 are allowed based on dependency from claim 8.

Claim 15.    McNutt discloses A computer program product, the computer program product comprising a computer readable storage medium having computer readable program code embodied therewith, the  computer readable program code configured to perform operations in a computational device, the operations comprising: (e.g., dynamically controls, col 7:60; CPU 10, col 4:25-35), comprising:

an indication that specifies a maximum retention time in cache for a first plurality of tracks (e.g., The maximum single-reference residency time (SRRT.sub.max) is the maximum average time that a single entry can be maintained in the cache and is determined by calculating the time 

generating a plurality of insertions points in a least recently used (LRU) list, wherein different insertion points in the LRU list correspond to different amounts of maximum retention times in the cache (e.g., dynamically controls the levels of cache memory used by individual groups of data sharing a cache by monitoring the Visit Extension Time of each group of data and controlling the corresponding insertion point for data in the group to minimize an individual data block's residency time in the cache, col 7:60-67, Figs 3A, 2A, 2B),  

wherein the LRU list is configured to demote both tracks of the first plurality of tracks and the second plurality of tracks from the cache (e.g., pushed down to the bottom, col 8:11-12; removes the bottom entry from the list, when an entry is inserted in the list, col 3:50-59; to move from its insertion point in the list, wherever that may be, to the bottom of the list and drop off, col 6:55-65).

Maximum retention times in cache (e.g., Ongoing measurement of the maximum single-reference residency time for the cache. The maximum single-reference residency time (SRRT.sub.max) is the maximum average time that a single entry can be maintained in the cache and is determined by calculating the time an entry referenced and inserted at the MRU of the list would take to be pushed down to the bottom of the list and removed, col 8:6-10).

	determining whether a track is of the first plurality of tracks with maximum retention time specified (e.g., The directory controller inserts the generated entry into the list at an insertion point for the given data set corresponding to a calculated optimal single-reference residency time for the given data set, and removes the bottom entry from the list, when an entry is inserted in the list, col 3:45-58; The generated entry is inserted into the list at a calculated insertion point for that block's data set col 5:25-35; inserted at the MRU of the list, col 8:5-15).



in response to determining that the track is of the first plurality of tracks with maximum retention time specified, performing:
determining an insertion point that is closest to the maximum retention time specified for the track of the first plurality of tracks:
adding the track of the first plurality of tracks to the determined insertion point in the LRU list:
starting with the determined insertion point finding all insertion points that are above the determined insertion point and moving all insertion points one track lower:
in response to determining that a list size of the LRU list is a multiple of an insertion interval size that is indicative of how many tracks fit in a specified interval of time, adding a new insertion point to a most recently used (MRU) end of the LRU list; and
in response to determining that the list size of the LRU list is not a multiple of the insertion interval size, performing an exiting from processing the track of the first
plurality of tracks; and  
in response to determining that the track is of the second plurality of tracks with no maximum retention time specified, adding the track of the second plurality of tracks to the MRU end of the LRU list

Claims 17, 18, 19, 21, 31 are allowed based on dependency from claim 15.
Claim 22.  McNutt discloses A storage controller (e.g., dynamically controls, col 7:60), comprising:

a processor coupled to the cache, wherein the processor is configurable to perform operations, the operations comprising (e.g., storage controller 60, col 4:44-45 Fig. 1):
an indication that specifies a maximum retention time in cache for a first plurality of tracks (e.g., The maximum single-reference residency time (SRRT.sub.max) is the maximum average time that a single entry can be maintained in the cache and is determined by calculating the time an entry referenced and inserted at the MRU of the list would take to be pushed down to the bottom of the list and removed, col 8:8-13).

generating a plurality of insertions points in a least recently used (LRU) list, wherein different insertion points in the LRU list correspond to different amounts of maximum retention times in the cache (e.g., dynamically controls the levels of cache memory used by individual groups of data sharing a cache by monitoring the Visit Extension Time of each group of data and controlling the corresponding insertion point for data in the group to minimize an individual data block's residency time in the cache, col 7:60-67, Figs 3A, 2A, 2B),  

wherein the LRU list is configured to demote both tracks of the first plurality of tracks and the second plurality of tracks from the cache (e.g., pushed down to the bottom, col 8:11-12; removes the bottom entry from the list, when an entry is inserted in the list, col 3:50-59; to move from its insertion point in the list, wherever that may be, to the bottom of the list and drop off, col 6:55-65).

Maximum retention times in cache (e.g., Ongoing measurement of the maximum single-reference residency time for the cache. The maximum single-reference residency time (SRRT.sub.max) is the maximum average time that a single entry can be maintained in the cache and is determined by calculating the time an entry referenced and inserted at the MRU of the list would take to be pushed down to the bottom of the list and removed, col 8:6-10).

	determining whether a track is of the first plurality of tracks with maximum retention time specified: (e.g., The directory controller inserts the generated entry into the list at an insertion point for the given data set corresponding to a calculated optimal single-reference 

For claim 22, the prior art does not disclose the following limitations when viewed in combination with the other recited limitations:
in response to determining that the track is of the first plurality of tracks with maximum retention time specified, performing:
determining an insertion point that is closest to the maximum retention time specified for the track of the first plurality of tracks;
adding the track of the first plurality of tracks to the determined insertion point in the LRU list;
starting with the determined insertion point finding all insertion points that are above the determined insertion point and moving all insertion points one track lower;
in response to determining that a list size of the LRU list is a multiple of an insertion interval size that is indicative of how many tracks fit in a specified interval of time, adding a new insertion point to a most recently used (MRU) end of the LRU list; and
in response to determining that the list size of the LRU list is not a multiple of the insertion interval size, performing an exiting from processing the track of the first plurality of tracks; and
in response to determining that the track is of the second plurality of tracks with no maximum retention time specified, adding the track of the second plurality of tracks to the MRU end of the LRU list

Claims 24, 25, 26, 27, 28 are allowed based on dependency from claim 22.





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SAIN whose telephone number is (571)270-3555.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/GAUTAM SAIN/Primary Examiner, Art Unit 2135